Citation Nr: 0732742	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-41 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the grant of service connection for lung cancer for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1981.  The veteran died in March 2004.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. The veteran served in Vietnam from November 1965 to 
October 1966. 

2. At the time of the veteran's death in March 2004, he had a 
claim pending for an earlier effective date for the grant of 
service connection for lung cancer due to exposure to 
herbicides in Vietnam.

3. The appellant filed her claim for dependency and indemnity 
compensation to include accrued benefits in March 2004. 


CONCLUSION OF LAW

There is no legal basis for the assignment of an effective 
date earlier than January 1, 2002, for the grant of service 
connection for lung cancer for the purpose of accrued 
benefit.  38 U.S.C.A. §§ 1116, § 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.114, 3.816(d)(4) (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to 
additional accrued benefits as a matter of law. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the Republic of Vietnam from November 
1965 to October 1966.  He was first diagnosed with lung 
cancer in February 2000.

In March 2001, the veteran's claim of service connection for 
lung cancer was received at the RO. 

On January 1, 2002, a change of law eliminated the 
requirement that lung cancer become manifest within 30 years 
of departure from Vietnam in order for a veteran to qualify 
for presumptive service connection based on exposure to 
herbicides in Vietnam during the period from January 9, 1962, 
and May 7, 1975.  38 U.S.C.A. § 1116. 

By a rating decision in March 2002, the RO granted service 
connection for lung cancer and assigned an initial disability 
rating of 100 percent effective January 1, 2002, based on the 
presumption of service connection due to exposure to 
herbcides in Vietnam.  The veteran then perfected an appeal 
of the RO's rating decision to the Board.  

In March 2004, the veteran died and the claim for an earlier 
effect date was pending appellate review by the Board.  In 
March 2004, the appellant filed a claim for dependency and 
indemnity compensation to include service connection for the 
cause of the veteran's death and a claim for accrued 
benefits. 

In a rating decision in April 2004, the RO granted service 
connection for the cause of the veteran's death due to lung 
cancer under 38 U.S.C.A. § 1116 (presumption of service 
connection for diseases associated with exposure to 
herbicides for a veteran who served in Vietnam during the 
period from January 9, 1962, to May 7, 1975. 

Effective Date Criteria 

Upon the death of a veteran who dies on or after December 16, 
2003, his lawful surviving spouse may be paid periodic 
monetary benefits to which he was entitled at the time of 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

As the veteran died of lung cancer due to exposure to 
herbicides in Vietnam, the Board must first consider the 
effective-date rules required by orders of a United States 
district court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-6160  TEH 
(N.D. Cal.).  A Nehmer class member includes a surviving 
spouse of a deceased Vietnam veteran who died from a covered 
herbicide disease.  

A covered herbicide disease means a disease for which the  
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of  1991, Public Law 102-4, other than 
chloracne.  The diseases include lung cancers.  38 C.F.R. 
§ 3.816(a) and (b). 

For a surviving spouse, who is a Nehmer class member, as 
here, the effective date of the award of dependency and 
indemnity compensation to include accrued benefits is 
determined in one of three ways.  38 C.F.R. § 3.816(d). 

Analysis 

As the record clearly shows the RO had not previously denied 
dependency and indemnity compensation to include accrued 
benefits in a decision issued between September 25, 1985, and 
May 3, 1989, and appellant did not have a pending claim for 
dependency and indemnity compensation to include accrued 
benefits before May 3, 1989, or was the claim received at the 
RO between May 3, 1989, and the effective date of the 
statutory change, January 1, 2002, establishing a presumption 
of service connection for the covered herbicide disease, lung 
cancer, that caused the veteran's death, the effective-date 
provisions for an retroactive award for a surviving spouse as 
a Nehmer class member under 38 C.F.R. § 3.816(d)(1) or (2) do 
not apply. 

As the provisions of 38 C.F.R. § 3.816 (d)(1) or (d)(2) do 
not apply, the effective date of the award shall be 
determined in accordance with 38 C.F.R. § 3.114 and 38 C.F.R. 
§ 3.400.  38 C.F.R. § 3.816(d)(4). 

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a). 

The veteran's claim of service connection for lung cancer was 
received at the RO in March 2001 before the January 1, 2002, 
when the law was changed and eliminated the requirement that 
lung cancer become manifest within 30 years of departure from 
Vietnam in order for a veteran to qualify for presumptive 
service connection based on exposure to herbicides in Vietnam 
during the period from January 9, 1962, and May 7, 1975.  
38 U.S.C.A. § 1116. 

The liberalization of the law was the basis for the grant of 
the veteran's claim of service connection for lung cancer, as 
the veteran was not diagnosed with the condition within 30 
years of his Vietnam service. 

According to 38 C.F.R. § 3.114, the effective date in a 
matter governed by a liberalizing law such as applies here 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act.  
Entitlement to accrued benefits for the matter here on appeal 
therefore arose on January 1, 2002, the date of the change of 
law that eliminated the requirement that respiratory cancers 
become manifest within 30 years of departure from Vietnam.  
As the accrued benefits were granted pursuant to that 
liberalizing law, the effective date for that grant can be no 
earlier than January 1, 2002, that is, no earlier than the 
effective date of the liberalizing law.  38 C.F.R. § 
3.114(a).  

Accordingly, the Board concludes as matter of law that the 
appellant is not entitled to an effective date prior to 
January 1, 2002, for service connection for lung cancer for 
the purpose of accrued benefits.

                                                                         
(The Order follows on the next page.).





ORDER

An effective date earlier than January 1, 2002, for the grant 
of service connection for lung cancer for the purpose of 
accrued benefits is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


